   Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 1 of 22 PAGEID #: 332




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BRIAN BENICK,
                                                     Case No. 2:20-cv-900
        Plaintiff,
                                                     Magistrate Judge Kimberly A. Jolson
        v.

MORROW COUNTY HEALTH DISTRICT,

        Defendant.


BRIAN BENICK,
                                                     Case No. 2:20-cv-1058
        Plaintiff,
                                                     Magistrate Judge Kimberly A. Jolson
        v.

MORROW COUNTY HEALTH DISTRICT,

        Defendant.


                                    OPINION AND ORDER

        This matter, in which the parties have consented to the jurisdiction of the Magistrate Judge

pursuant to 28 U.S.C. § 636(c) (2:20-cv-900, Doc. 18 (the “FMLA Action”) and 2:20-cv-1058,

Doc. 17 (the “ADA Action”)), is before the Court on Defendant Morrow County Health District’s

Motions to Dismiss (FMLA Action, Doc. 12; ADA Action, Doc. 11). For the reasons that follow,

the Motions are GRANTED in part and DENIED in part.

   I.        BACKGROUND

        Plaintiff is a former employee of Defendant Morrow County Health District (“Defendant”

or “Health District”). (FMLA Action, Doc. 1 at 1). He worked for the Health District from May

18, 2010, to November 19, 2018, as the Director of Environmental Health. (Id.). Four years into
   Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 2 of 22 PAGEID #: 333




his employment, in July 2014, Plaintiff began experiencing “mental distress” as a result of his job.

(Id. at 3). His treating physician, Dr. Peter Zafirides, diagnosed him with Major Depressive

Disorder; Recurrent and Attention Deficit Disorder (“ADD”). (Id. at 44). Dr. Zafirides continued

to treat Plaintiff, and Plaintiff continued his employment with the Health District. (Id. at 3).

       At some point in 2017, a group of Morrow County Commissioners approached Plaintiff

and expressed concerns about how the Health District was being managed.                  (Id. at 26).

Specifically, Plaintiff alleges they expressed concern about the performance of Pamela Butler, the

Health Commissioner, as well as certain of Defendant’s Board members. (Id.). Ms. Butler was

Plaintiff’s boss. (Id. at 2). Then, in December 2017, certain Morrow County Commissioners

contacted Plaintiff and requested the attendance records of one of Defendant’s Board members,

Jim Albertson, which Plaintiff provided to them. (Id. at 27). Those records allegedly showed Mr.

Albertson was not in compliance with Ohio law due to his frequent absences from Defendant’s

Board meetings. (Id.).

       Shortly thereafter, in January 2018, the Morrow County Prosecutor, Charles Howland,

allegedly informed Ms. Butler that Plaintiff was cooperating with the Morrow County

Commissioners. (Id. at 27–29). Ms. Butler responded by isolating Plaintiff and refusing to

communicate with him. (Id.). Despite the alleged retaliation, Plaintiff continued to communicate

with the Morrow County Commissioners about their concerns with Defendant’s management, and

Plaintiff sought whistleblower protection. (Id. at 28–29).

       In February 2018, Ms. Butler continued to isolate Plaintiff and refused to communicate

with him, causing him significant distress. (Id.). Dr. Zafirides then “insisted” that Plaintiff take

sick leave due to the stress he was experiencing at work. (Id. at 3). Beginning on February 12,

2018, Plaintiff took two weeks of sick leave. (Id. at 29).



                                                  2
   Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 3 of 22 PAGEID #: 334




         On February 19, 2018, Dr. Zafirides sent a letter to Ms. Butler informing her that he had

been treating Plaintiff for Major Depressive Disorder; Recurrent and ADD since July 2014 and

that Plaintiff’s “mood symptoms” had recently been exacerbated by stress at work. (Id. at 44). Dr.

Zafirides expressly noted that Plaintiff’s depression and ADD were protected conditions under the

Americans with Disabilities Act (“ADA”) and that he had informed Plaintiff of his statutory rights.

(Id.).

         The next day, February 20, 2018, Defendant provided Plaintiff with a Notice of Eligibility

and Rights & Responsibilities (Family and Medical Leave Act). (Id. at 64–65). The Notice

indicated that Plaintiff had informed Defendant that he needed leave beginning on February 12,

2018, and confirmed that he was eligible for FMLA leave. (Id. at 64). Defendant requested that

Plaintiff provide additional information by March 6, 2018. (Id.). The Notice further represented

that Plaintiff had the right to 12 weeks of unpaid leave under the FMLA. (Id. at 65).

         On February 26, 2018, Dr. Zafirides signed a note that purported to “serve as official

medical verification of” Plaintiff’s medical condition and stated that it was medically necessary

for Plaintiff to extend his leave until March 18, 2018. (Id. at 63). Plaintiff alleges that he provided

his February 26, 2018 “leave slips” to Mr. Howland. (Id. at 4).

         On February 27, 2018, Ms. Butler sent Plaintiff a letter indicating that Defendant had

received and approved his request for FMLA leave through February 25, 2018, but emphasized

that Plaintiff had not provided any additional documentation supporting leave beyond that date.

(Id. at 72). Ms. Butler wrote that, absent additional leave being necessary, Defendant expected

Plaintiff to return to work on March 1, 2018. (Id.). Finally, Ms. Butler noted that she understood

that Plaintiff was “in need of accommodation for a medical condition” and that she “would like to

speak with [him] regarding any accommodations [he] may need” when he returned to work. (Id.).



                                                  3
   Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 4 of 22 PAGEID #: 335




       On March 1, 2018, Ms. Butler sent a follow-up letter, noting that Plaintiff had not contacted

her about additional leave being necessary and had not returned to work. (Id. at 74). If Plaintiff

did not return to work by March 5, 2018, she indicated, Defendant would assume that he had

voluntarily resigned. (Id.). In response, Mr. Howland allegedly provided Ms. Butler with

Plaintiff’s “leave slips” extending his FMLA leave until March 18, 2018. (Id. at 5; id. at 76).

       Despite being on FMLA leave, Plaintiff alleges, on March 16, 2018, one of Defendant’s

Board members pressured him to return to work on March 19, 2018. (Id. at 6). On March 18,

2018, Dr. Zafirides signed a note indicating that Plaintiff’s FMLA leave should be extended for an

additional 30 days. (Id. at 70). The next day, March 19, 2019, Plaintiff returned to work, (id. at

6), but Defendant’s Board voted to terminate him that evening, (id. at 148).

       After his termination on March 19, 2020, Plaintiff contacted Mr. Howland and requested

that Mr. Howland declare Defendant’s decision to terminate him “improper” because he was on

FMLA leave with “an ADA-protected condition.” (Id. at 152). That same day, Ms. Butler

circulated an email stating that Plaintiff “was no longer employed” by Defendant. (Id. at 153).

       Shortly thereafter, Mr. Howland sent a letter to Ms. Butler, requesting that she “contact the

members of the Morrow County Board of Health … to have a special meeting and rescind”

Plaintiff’s termination. (Id. at 154–55). In making his request, Mr. Howland noted: The March

19 meeting of Defendant’s Board violated Ohio’s Open Meeting Laws and was therefore invalid;

Plaintiff was a member of a protected class due to his age; and Plaintiff was on medical leave at

the time of his termination. (Id.).

       On April 3, 2018, Defendant’s Board held a hearing to discuss Plaintiff’s employment.

The Board issued a statement:

       It has come to our attention tonight that employee, Brian Benick, was on FMLA
       medical leave on March 19, 2018 and any formal action taken by the Board on that

                                                 4
   Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 5 of 22 PAGEID #: 336




       date regarding Mr. Benick should be rescinded and Mr. Benick should remain on
       leave until April 16, 2018. He is on leave and may return to advise the Board at the
       next Board Meeting on April 16, 2018 if he is to continue this medical leave after
       this date.

(Id. at 161). Defendant’s Board then voted to rescind Plaintiff’s termination. (Id.).

       Ms. Butler communicated with Plaintiff the next day. (See id. at 162). She indicated that

Plaintiff’s termination on March 19, 2018, was based on his representation that he was returning

to work and his failure to communicate with her regarding any extension of his FMLA leave. (Id.).

She further directed him to provide medical documentation substantiating his request for an

extension of his leave through April 15, 2018. (Id.). On April 13, 2018, Dr. Zafirides extended

the need for Plaintiff’s medical leave through May 4, 2018, noting an “ongoing struggle with

[Plaintiff’s] ADA-protected medical conditions.” (Id. at 71).

       Before returning to work, Plaintiff’s former counsel sent a letter to Ms. Butler, addressing

the need for Defendant to provide him certain accommodations upon his return:

       Mr. Benick expects to return to work on May 7, 2018. Mr. Benick is currently still
       suffering from his depression and anxiety which has been exasperated [sic] by the
       hostile work environment and retaliation that he has suffered while employed at
       Morrow County. As Mr. Benick’s severe depression and anxiety is substantially
       limiting and not temporary, Mr. Benick requests the following reasonable
       accommodations:

           1. Mr. Benick shall report to the county commissioners, and if
              reporting to the county commissioners is unreasonable, then he shall
              report to a new supervisor;

           2. If Mr. Benick must report to his current supervisor, than [sic] all
              communications shall be done in writing; and

           3. If Mr. Benick must communicate with his current supervisor in
              person or over the phone, then he shall select an employee
              representative and have his employee representative present during
              such discussion.

       With these reasonable accommodations, Mr. Benick would be able to perform his
       duties and responsibilities of his position.

                                                 5
   Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 6 of 22 PAGEID #: 337




(ADA Action, Doc. 1-1 at 119).

        Defendant responded to Plaintiff’s request for accommodation:

                We understand Mr. Benick has requested to have either County
        Commissioner Burgess Castle or Board of Health Member Glenn Bragg serve as a
        neutral representative in all verbal communications between Mr. Benick and his
        direct supervisor Health Commissioner Pam Butler. We have discussed Mr.
        Benick’s specific request with Ms. Butler. Based upon Mr. Benick’s essential job
        functions and the Health District’s operational needs, the accommodations agreed
        upon by the Health District remain the same:

                •   Ms. Butler will continue to serve as Mr. Benick’s direct
                    supervisor, however, all communications between Mr. Benick
                    and Ms. Butler will be in writing, specifically email or other
                    written correspondence delivered through the Health District’s
                    mailbox system.

                •   If a verbal communication between Mr. Benick and Ms. Butler
                    is necessary, Stephanie Bragg, Director of Nursing, will serve as
                    a neutral representative and will be present and/or participate in
                    any and all verbal communications.

               Additionally, the Health District is willing to accommodate Mr. Benick by
        permitting him to work from home. If Mr. Benick opts to work from home, the
        Health Department will extend his leave of absence through this week to permit the
        Health Department time to establish the parameters and implement this
        accommodation. Mr. Benick would begin working from home, Monday, May 14,
        2018.

               If Mr. Benick prefers to work in the office, he is to report to work tomorrow,
        May 8, 2018 with the accommodations outlined above in place.

(Id. at 121).

        Plaintiff returned to work in early May 2018. Upon his return, he alleges he found that his

office had been “purposefully trashed” and that he was subject to unfounded criticism. (FMLA

Action, Doc. 1 at 13). Ms. Butler allegedly reduced Plaintiff’s supervisory responsibilities so that

he no longer supervised any employees. (Id. at 14). Further, she provided Plaintiff with a list of

“key priorities” that he needed to complete, including a draft environmental health operations plan


                                                  6
   Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 7 of 22 PAGEID #: 338




and a division succession plan to be completed by June 4, 2018. (Id. at 219). In the month

following Plaintiff’s return to work, communications between Plaintiff and Ms. Butler reflected a

tense workplace environment. (See, e.g., id. at 220–29, 240–41, 243–45).

       According to Plaintiff, one of those communications is particularly relevant here. On May

31, 2018, Ms. Butler emailed Plaintiff:

       I wanted you to know that there have been some changes in the organizational chart.
       Karrie, Lynne, Stephanie Z, and Rodney were all reporting directly to me. Karrie,
       Lynne and Stephanie will still report to me.

       It has been reported to me that you have been somewhat abrupt, disrespectful and
       you are causing anxiety and stress to Stephanie among others. This was a problem
       in the past as found in some of your past emails regarding Stephanie. Since it is
       difficult to communicate with you, I will do the managing of these employees.
       MCHD does not want or need more accommodations in the workplace.

       It was also reported that you seem to be reporting employees to the county
       commissioners and are directing community members to report employees to the
       county commissioners as well. This, in my opinion, does not make any sense. The
       county commissioners do not have jurisdiction over and are not responsible for
       MCHD employees

(ADA Action, Doc. 1-1 at 141–42 (emphasis added)). But that same day, Ms. Butler completed

an Employee Job Performance Review for Plaintiff, finding that he consistently met expectations

across subject areas. (Id. at 148–51).

       Roughly one month later, on July 2, 2018, Defendant’s Board voted to place Plaintiff on

paid administrative leave as a result of the Ohio Department of Health’s “audit and investigation

into Morrow County Health District’s sewage program for which” Plaintiff was responsible.

(FMLA Action, Doc. 1 at 186).

       Defendant terminated Plaintiff’s employment on November 19, 2018, for allegedly

violating Defendant’s “Violence in the Workplace Policy” by threatening to punch Mr. Howland

and acting in an intimidating manner at a meeting earlier in 2018. (Id. at 116, 259).



                                                7
   Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 8 of 22 PAGEID #: 339




   II.       STANDARD OF REVIEW

          Rule 12(b)(6) of the Federal Rules of Civil Procedure requires that a complaint “state a

claim to relief that is plausible on its face” to survive a motion to dismiss. Ashcroft v. Iqbal, 556

U.S. 662, 663–64, 678 (2009); Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007). In reviewing

the complaint, a court must construe it in favor of the plaintiff and accept all well-pleaded factual

allegations as true. Twombly, 550 U.S. at 555–56. “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (emphasis added) (citing

Twombly, 550 U.S. at 556).

          On the other hand, a complaint that consists of “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” is insufficient. Twombly, 550 U.S. at 555; see also

Brown v. Matauszak, 415 F. App’x 608, 613 (6th Cir. 2011) (noting that a plaintiff must give

specific, well-pleaded facts, not just conclusory allegations). In other words, while “detailed

factual allegations” are not required under Fed. R. Civ. P. 8(a)(2)’s “short and plain statement”

rule, the law “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Iqbal, 556 U.S. at 677–78 (quoting Twombly, 550 U.S. at 555).

   III.      DISCUSSION

          Defendant moves to dismiss Plaintiff’s FMLA and ADA claims. Generally, it argues that

Plaintiff’s Complaints should be dismissed because they fail to satisfy basic pleading requirements.

(FMLA Action, Doc. 12 at 3–5; ADA Action, Doc. 11 at 3–5). And, more specifically, Defendant

contends that Plaintiff’s Complaint fails to state a claim for FMLA interference, FMLA retaliation,

ADA discrimination, or a failure to accommodate under the ADA. (FMLA Action, Doc. 12 at 5–

7; ADA Action, Doc. 11 at 5–7).



                                                 8
      Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 9 of 22 PAGEID #: 340




         A. Basic Pleading Requirements

         Defendant emphasizes that Plaintiff has failed to comply with the following basic pleading

requirements:

         •   A pleading must contain “a short and plain statement of the grounds for the
             court’s jurisdiction” and a “short [and] plain statement of the claim showing
             that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

         •   “Each allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d).

         •   “A party must state its claims … in numbered paragraphs, each limited as far
             as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b).

(FMLA Action, Doc. 12 at 4; ADA Action, Doc. 11 at 4). In Defendant’s view, “[t]he factual

allegations in the Complaint[s] are convoluted, excessively detailed, and unnecessarily

complicated,” (FMLA Action, Doc. 12 at 2; ADA Action, Doc. 11 at 3), and, as a result, Plaintiff’s

Complaints should be dismissed, (see FMLA Action, Doc. 12 at 3–5; ADA Action, Doc. 11 at 3–

5).

         Plaintiff does not have a lawyer in this case. As such, his pleadings are “to be liberally

construed” and are “held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). But even as a pro se litigant, he still

must satisfy basic pleading requirements. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

         To be sure, Plaintiff’s Complaints are not models of clarity. They include excessive and

irrelevant details and rely on more than 90 exhibits to provide relevant factual information. But

that is true of many, if not most, of the pro se complaints filed in this Court. Absent a failure to

follow the Court’s guidance, the Court is generally reluctant to dismiss a pro se complaint in this

situation. Cf. Diamond v. Premier Mfg./Voith Indus. Servs., No. 11-12228, 2012 WL 313996, at

*5 (E.D. Mich. Jan. 6, 2012), report and recommendation adopted sub nom. Diamond v. Premier

MFG/Voith Indus. Servs., No. 11-CV12228-DT, 2012 WL 314075 (E.D. Mich. Jan. 31, 2012) (“In

                                                  9
  Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 10 of 22 PAGEID #: 341




this case, plaintiff has had the benefit of clear and specific direction from the Court as how to

properly amend his complaint and, as Voith points out, plaintiff was essentially given a ‘roadmap’

regarding the facts and allegations necessary to prepare his complaint as set forth in the various

motions to dismiss. Plaintiff has chosen to ignore all this information and instead, continually

plows forward with lengthy, nonsensical, and difficult to understand submissions. Plaintiff has

already had the opportunity to amend his complaint and has failed to do so properly. Thus, the

undersigned recommends that plaintiff’s complaint be dismissed in its entirely, without

prejudice.”). Given Plaintiff’s pro se status, the Court finds that he has done enough to satisfy

basic pleading requirements here.

       B. Failure to State a Claim

       Defendant additionally contends that Plaintiff’s Complaints fail to state the necessary

elements to bring an FMLA or ADA claim. The Court addresses each of these arguments in turn.

               1. FMLA Claims

       In the FMLA Action, Plaintiff brings two claims: (1) Defendant interfered with his FMLA

leave, and (2) Defendant retaliated against him for taking FMLA leave. Initially, Defendant

responded to Plaintiff’s Complaint by arguing that he had failed to state a claim for discrimination

under Title VII or the ADEA. (Id. at 7–8). In response, Plaintiff concedes that he is not attempting

to bring any non-FMLA claims in this action. (FMLA Action, Doc. 13 at 2). So that issue is not

before the Court. What remains before the Court is Defendant’s argument that Plaintiff has failed

to state an FMLA claim. (FMLA Action, Doc. 12 at 5–8).

       Defendant’s arguments are based on Plaintiff’s purported failure to allege facts

demonstrating a prima facie case of FMLA interference and retaliation. But, as a threshold matter,

the Court questions whether that is required at this stage of the case. In employment cases, the



                                                10
  Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 11 of 22 PAGEID #: 342




elements of a prima facie case come from the McDonnell Douglas framework, and, in the Sixth

Circuit, that framework applies to both interference and retaliation claims under

the FMLA, see Donald v. Sybra, Inc., 667 F.3d 757, 762 (6th Cir. 2012) (“Grace requires the

conclusion that the district court correctly applied McDonnell Douglas to both Donald’s

interference and retaliation claims.”). But that framework “is an evidentiary standard”—“not a

pleading requirement.” Swierkiewicz v. Sorema N. A., 534 U.S. 506, 510 (2002). It follows, then,

that the question is not whether Plaintiff has pled a prima facie case for FMLA interference or

retaliation, but, instead whether Plaintiff has complied with Rule 8(a) and “give[n] the defendant

fair notice of what the plaintiff’s claim is and the grounds upon which it rests.” Id. at 512 (citation

and quotations omitted).

       Plaintiff has satisfied that low bar here. He has alleged: He was eligible for FMLA leave;

he took FMLA leave; while he was on FMLA leave, Defendant interfered with that leave by

forcing him to work and terminating him; and, upon his return to work, Defendant engaged in a

pattern of retaliation that resulted in his suspension and termination, all allegedly because he took

FMLA leave. These allegations provide Defendant with fair notice of Plaintiff’s claims.

       Moreover, even assuming that Plaintiff was required to plead the elements of a prima facie

case, the Court finds that he has done so here as discussed below.

                       a. FMLA Interference

       Reciting the elements of a prima facie case of FMLA interference, Defendant argues that

“Benick’s Complaint fails to allege that he was an eligible employee, that MCHD was a covered

employer, that he was entitled to take FMLA leave, or that he notified MCHD of his intent to take

FMLA leave.” (FMLA Action, Doc. 12 at 5). Further, Defendant asserts, Plaintiff alleges that he

took 12 weeks of FMLA leave and, therefore, has no claim because he received all the FMLA



                                                  11
  Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 12 of 22 PAGEID #: 343




leave to which he was entitled. (Id.).

       The FMLA provides that “[i]t shall be unlawful for any employer to interfere with, restrain,

or deny the exercise of or the attempt to exercise” any rights under the FMLA and that “any eligible

employee who takes leave ... shall be entitled, on return from such leave (A) to be restored by the

employer to the position of employment held by the employee when the leave commenced; or (B)

to be restored to an equivalent position.” 29 U.S.C. § 2615(a)(1); 29 U.S.C. § 2614(a)(1).

       To prevail on an FMLA interference claim, a plaintiff must establish that (1) he was
       an eligible employee as defined under the FMLA; (2) his employer was a covered
       employer as defined under the FMLA; (3) he was entitled to leave under the FMLA;
       (4) he gave the employer notice of his intention to take FMLA leave; and (5) his
       employer denied FMLA benefits to which he was entitled.

Dyer v. Ventra Sandusky, LLC, 934 F.3d 472, 475 (6th Cir. 2019) (citing Demyanovich v. Cadon

Plating & Coatings, L.L.C., 747 F.3d 419, 427 (6th Cir. 2014)).

       Here, Plaintiff alleges that (1) he was an eligible employee as defined under the FMLA;

(2) Defendant was a covered employer as defined under the FMLA; (3) he was entitled to leave

under the FMLA; and (4) he notified Defendant of his intention to take FMLA leave. (See FMLA

Action, Doc. 1 at 64–65 (Defendant’s February 20, 2018 Notice of Eligibility and Rights &

Responsibilities (Family and Medical Leave Act) for Plaintiff informing him that he was eligible

for up to 12 weeks FMLA leave and approving him for leave through February 25, 2018)).

Admittedly, when Plaintiff notified Defendant of each of his extensions of his leave is less clear.

(Compare FMLA Action, Doc. 1 at 63 (Dr. Zafirides’ February 26, 2018, note stating that it was

medically necessary for Plaintiff to extend his leave until March 18, 2018) with id. at 72 (Ms.

Butler’s February 27, 2018, letter, stating, “We granted your request for leave through February

25, 2018 … To date, you have not informed us or provided any documentation of a need for

additional leave but you have not returned to work … While on leave, you are prohibited from



                                                12
  Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 13 of 22 PAGEID #: 344




working in any capacity. This includes checking emails and coming into the office. Please

discontinue all work activity until you return to work.”)). But at the pleadings stage, this ambiguity

is not important.

       The only question then is whether Plaintiff has pled that Defendant denied him FMLA

benefits to which he was entitled. That is not a difficult question to answer on the allegations

before the Court. Plaintiff alleges that Defendant deprived him of his FMLA rights in several

ways, including, inter alia: (1) requiring him to work during his FMLA leave, (FMLA Action,

Doc. 1 at 5); (2) terminating his employment during his FMLA leave, (id. at 6, 8); and (3) failing

to restore him to the position he held when he commenced his leave or an equivalent position, (id.

at 14). On these allegations, Defendant interfered with Plaintiff’s FMLA rights. See 29 U.S.C.

§ 2614(a)(1) (“[A]ny eligible employee who takes leave under section 2612 of this title for the

intended purpose of the leave shall be entitled, on return from such leave--(A) to be restored by

the employer to the position of employment held by the employee when the leave commenced; or

(B) to be restored to an equivalent position with equivalent employment benefits, pay, and other

terms and conditions of employment.”); Dyer, 934 F.3d at 476 (“[D]enying a valuable term or

condition of employment to an employee taking FMLA leave interferes with the right to take that

leave.”); cf. Groening v. Glen Lake Cmty. Sch., 884 F.3d 626, 633 (6th Cir. 2018) (“Groening has

failed to show that the board interfered with her leave by requiring her to work.”).

       Yet Defendant argues that Plaintiff was not denied any FMLA rights because he received

all 12 weeks of FMLA leave to which he was entitled. (FMLA Action, Doc. 12 at 5; FMLA

Action, Doc. 16 at 1–2). Generally, when a plaintiff is permitted to take all the FMLA leave to

which he is entitled and he is then restored to the position he held prior to his FMLA leave, no

FMLA interference has occurred. See, e.g., Marshall v. The Rawlings Co. LLC, 854 F.3d 368, 385



                                                 13
  Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 14 of 22 PAGEID #: 345




(6th Cir. 2017) (holding that the plaintiff’s FMLA interference claim failed because she received

all of the FMLA leave she requested and was reinstated following those absences, her employer

prorated her production standards to account for the days she was out on FMLA leave, and her

demotion and termination occurred months after she was initially reinstated to the position she

held before taking leave).

       Perhaps the facts will bear out Defendant’s position as this case progresses. But, as

discussed above, that is not what Plaintiff alleges occurred here. To the contrary, he alleges that

legally significant harm came to him when he tried to take FMLA leave. (See FMLA Action, Doc.

1 at 5, 6, 8, 14). Because the Court is obligated to view the Complaint in the light most favorable

to Plaintiff, his version of events carries the day for now.

                       b. FMLA Retaliation

       Defendant further argues that Plaintiff has failed to state a prima facie case of FMLA

retaliation because: (1) he has not alleged that it was aware that he had taken FMLA leave, and (2)

he was terminated for violating Defendant’s policy regarding violence in the workplace. (FMLA

Action, Doc. 12 at 6–7).

       The FMLA “affords employees protection in the event they suffer retaliation or

discrimination for exercising their rights under the FMLA. Specifically, [a]n employer is

prohibited from discriminating against employees … who have used FMLA leave, nor can they

use the taking of FMLA leave as a negative factor in employment actions.” Marshall, 854 F.3d at

376 (citation and quotations omitted). “This prohibition includes retaliatory discharge for taking

leave.” Id. (citation and quotations omitted).

       To state a prima facie case of FMLA retaliation, a plaintiff must allege facts showing:

       (1) she was engaged in an activity protected by the FMLA; (2) the employer knew
       that she was exercising her rights under the FMLA; (3) after learning of the

                                                  14
  Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 15 of 22 PAGEID #: 346




       employee’s exercise of FMLA rights, the employer took an employment action
       adverse to her; and (4) there was a causal connection between the protected FMLA
       activity and the adverse employment action.

Redlin v. Grosse Pointe Pub. Sch. Sys., 921 F.3d 599, 616 (6th Cir. 2019) (quoting Donald v.

Sybra, 667 F.3d 757, 761 (6th Cir. 2012)).

       Here, Plaintiff alleges that Defendant and its employees retaliated against him immediately

upon his return to work in May 2018 from his FMLA leave. (FMLA Action, Doc. 1 at 10–15).

According to him, certain of Defendant’s employees trashed his desk, subjected him to unfounded

criticism, eliminated his supervisory authority, reduced his responsibilities, and conspired to

terminate his employment. (Id.). Defendant subsequently terminated Plaintiff on November 19,

2018. (Id. at 16).

       These allegations are sufficient to satisfy the first three elements of an FMLA retaliation

claim. One, Plaintiff alleges that he engaged in protected activity under the FMLA by taking

FMLA leave from February through early May 2018. (See FMLA Action, Doc. 1 at 3–12). Two,

Defendant knew that Plaintiff was exercising his rights under the FMLA. (See id. at 64–65

(Defendant’s February 20, 2018, Notice of Eligibility and Rights & Responsibilities (Family and

Medical Leave Act) for Plaintiff informing him that he was eligible for up to 12 weeks FMLA

leave and approving him for leave through February 25, 2018); id. at 161 (April 3, 2018 statement

by Defendant’s Board acknowledging that Plaintiff “was on FMLA medical leave” at the time of

his March 19, 2018, termination and rescinding that termination)). Three, after learning that

Plaintiff took FMLA leave, Defendant terminated his employment. (Id. at 16).

       The remaining question is whether there was a causal connection between Plaintiff taking

FMLA leave and Defendant terminating his employment. As alleged here, the Court finds that a

causal connection has been sufficiently pled. Given Defendant’s initial attempt to fire Plaintiff



                                               15
  Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 16 of 22 PAGEID #: 347




while he was on FMLA leave, its employees’ alleged pattern of retaliation and harassment of

Plaintiff after he returned from FMLA leave, and the temporal proximity of Plaintiff’s November

2018 termination to his return from FMLA leave, Plaintiff has alleged sufficient facts to satisfy

the causal connection requirement. See Randolph v. Ohio Dep’t of Youth Servs., 453 F.3d 724,

737 (6th Cir. 2006) (citing Little v. BP Exploration & Oil Co., 265 F.3d 357, 363–64 (6th Cir.

2001); Nguyen v. City of Cleveland, 229 F.3d 559, 566–67 (6th Cir. 2000)) (holding that “a

temporal connection coupled with other indicia of retaliatory conduct may be sufficient to support

a finding of a causal connection”); cf. Tennial v. United Parcel Serv., Inc., 840 F.3d 292, 308–09

(6th Cir. 2016) (citing Nguyen, 229 F.3d at 566–67) (“Temporal proximity of more than six

months, standing alone, has not been found to support an inference of retaliatory discrimination

absent other compelling evidence.”).

       Defendant’s two arguments to the contrary are not persuasive. First, although Defendant

argues otherwise, (see FMLA Action, Doc. 12 at 6), Plaintiff has alleged that Defendant—and

specifically its Board—knew that Plaintiff had taken FMLA leave at the time it terminated him in

November 2018, (see FMLA Action, Doc. 1 at 161 (April 3, 2018, statement by Defendant’s Board

acknowledging that Plaintiff “was on FMLA medical leave” at the time of his March 19, 2018,

termination and rescinding that termination)).

       Second, Defendant maintains that it terminated Plaintiff for violating its policy regarding

violence in the workplace, not for taking FMLA leave, and that Plaintiff’s retaliation claims fails

as a result. (FMLA Action, Doc. 12 at 6–7). That argument, however, is appropriate for summary

judgment, not at the motion to dismiss stage. At this stage, the Court construes the Complaint in

the light most favorable to Plaintiff; doing that here makes clear that Plaintiff alleges he was fired

for taking FMLA leave. Later in this proceeding, Defendant may attempt to show that Plaintiff



                                                 16
  Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 17 of 22 PAGEID #: 348




was terminated for a nondiscriminatory reason under the McDonnell Douglas framework. See

Marshall, 854 F.3d at 379 (articulating McDonnell Douglas burden-shifting standard in context of

an FMLA retaliation claim). Defendant’s argument is, therefore, premature at this stage of the

case.

               2. ADA Claims

        Plaintiff brings two ADA claims, alleging that (1) Defendant discriminated against him on

account of his disability and (2) Defendant failed to accommodate his reasonable request for

accommodation. Defendant maintains that Plaintiff fails to state a claim with respect to both of

these claims. (ADA Action, Doc. 11 at 5–7).

        The ADA prohibits an employer from “discriminat[ing] against a qualified individual on

the basis of disability in regard to job application procedures, the hiring, advancement, or discharge

of employees, employee compensation, job training, and other terms, conditions, and privileges of

employment.” 42 U.S.C. § 12112(a). Relevant here, “the term ‘discriminate against a qualified

individual on the basis of disability’ includes”:

        (5)(A) not making reasonable accommodations to the known physical or mental
        limitations of an otherwise qualified individual with a disability who is an applicant
        or employee, unless such covered entity can demonstrate that the accommodation
        would impose an undue hardship on the operation of the business of such covered
        entity; or

        (B) denying employment opportunities to a job applicant or employee who is an
        otherwise qualified individual with a disability, if such denial is based on the need
        of such covered entity to make reasonable accommodation to the physical or mental
        impairments of the employee or applicant;

42 U.S.C. § 12112(b)(5)(A)-(B).

                       a. ADA Discrimination

        Defendant challenges Plaintiff’s ADA claims in two ways. It begins by asserting that

Plaintiff has not alleged that he was disabled under the ADA. (ADA Action, Doc. 11 at 6). And

                                                    17
  Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 18 of 22 PAGEID #: 349




then it argues that Plaintiff has failed to allege that Defendant knew that Plaintiff had a disability

and terminated him because of it. (Id.).

       The Court disagrees. As explained above, Defendant’s argument confuses the elements of

a prima facie case with Rule 8’s pleading standard. It fails for the same reason. “[A]t the pleading

stage, a Plaintiff is not required to ‘plead facts establishing the prima facie case of discrimination’

but is required to show he ‘was disabled or regarded as disabled and that [he] was otherwise

qualified for a position.’” Denoewer v. Union Cty. Indus., No. 2:17-CV-660, 2020 WL 1244194,

at *8 (S.D. Ohio Mar. 16, 2020) (quoting Morgan v. St. Francis Hosp., No. 19-5162, 2019 WL

5432041, at *1 (6th Cir. Oct. 3, 2019)); see also Denoewer, 2020 WL 1244194, at *8 (citation,

quotations, and internal alteration omitted) (“[A]s this Court and the Supreme Court have

previously determined, a Plaintiff is not required to make out a prima facie case using either the

direct evidence or McDonnell Douglas standards at the pleading stage where the complaint sets

forth the details leading to the adverse employment action and provides the defendant with fair

notice of the plaintiff’s claims and his bases for asserting them.”); Parker v. Magna Seating, Inc.,

No. 1:20-CV-00003, 2020 WL 1061975, at *3 (M.D. Tenn. Mar. 5, 2020) (quoting Morgan, 2019

WL 5432041, at *1) (“So long as the complaint alleges that Plaintiff was disabled or regarded as

disabled and otherwise qualified for his position, Plaintiff need only ‘give [Magna Seating] fair

notice of what his claim is and the grounds upon which it rests.’”).

       Plaintiff has done that here. He alleges that: he was disabled with Major Depressive

Disorder; Recurrent and ADD, (ADA Action, Doc. 1-1 at 38); he was qualified for his job, (see id.

at 119 (asserting that he was capable of performing his job duties with reasonable

accommodations); id. at 148–51 (Plaintiff’s May 2018 performance review stating that he met

expectations in all areas of his job)); and Defendant terminated him because of his disability, (see



                                                  18
  Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 19 of 22 PAGEID #: 350




supra at 6–7 (detailing alleged criticism and retaliation following Plaintiff’s request for reasonable

accommodation and subsequent suspension and termination)). That is all that is required at this

stage of proceedings. See Denoewer, 2020 WL 1244194, at *8.

       Defendant’s arguments to the contrary are not persuasive. While it argues that Plaintiff

has not alleged that he was disabled, (ADA Action, Doc. 11 at 6), the Complaint and attached

exhibits demonstrate otherwise, (see ADA Action, Doc. 1-1 at 38 (alleging that he was disabled

with Major Depressive Disorder; Recurrent and ADD)).

       Defendant’s next argument fares no better. It contends Plaintiff’s discrimination claim fails

because its Board had no knowledge that Plaintiff was disabled and that it terminated Plaintiff

because of his violation of Defendant’s policy prohibiting violence in the workplace. (ADA

Action, Doc. 11 at 6). Perhaps discovery will demonstrate as much. But that is an argument for

another day, not a motion to dismiss.

       Looking at the ADA Complaint, Plaintiff has alleged that, via his doctor and former

counsel, he repeatedly communicated to Defendant that he was disabled pursuant to the ADA.

(See ADA Action, Doc. 1-1 at 38 (informing Ms. Butler that Plaintiff was disabled due to his

Major Depressive Disorder; Recurrent and ADD and that he would need to take FMLA leave); id.

at 104 (rescinding Plaintiff’s March 2018 termination based on the Board’s understanding that he

was on FMLA leave); id. at 119 (requesting accommodations for Plaintiff based on his depression

and anxiety when he returned to work); id. at 121 (Defendant’s response to Plaintiff’s request for

accommodation)). And he has alleged sufficient facts for the Court to infer at this stage of

proceedings that he was terminated because of his alleged disability. (See supra at 6–7 (detailing

alleged criticism and retaliation following Plaintiff’s request for reasonable accommodation and




                                                 19
  Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 20 of 22 PAGEID #: 351




subsequent suspension and termination)).

       The Court will deny Defendant’s Motion to Dismiss with respect to Plaintiff’s disability

discrimination claim accordingly.

                      b. ADA Reasonable Accommodation

       Defendant also argues that Plaintiff has failed to allege that it denied him any

accommodation that he requested. (ADA Action, Doc. 11 at 7). The Court agrees that Plaintiff

has not provided Defendant fair notice of the grounds for his failure-to-accommodate claim. While

he has alleged that he requested a number of accommodations for his alleged disability, (see ADA

Action, Doc. 1-1 at 119), as best the Court can tell, he offers no substantive allegations that

Defendant denied him a requested accommodation.

       Rather than dismissing Plaintiff’s failure-to-accommodate claim, the better course is to

allow Plaintiff an opportunity to add plausible allegations addressing this deficiency. See Grullon

v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013) (citations, alterations, and internal

quotation marks omitted) (“A pro se complaint should not be dismissed without the Court’s

granting leave to amend at least once when a liberal reading of the complaint gives any indication

that a valid claim might be stated.”); Brewster v. Dretke, 587 F.3d 764, 767–68 (5th Cir. 2009)

(citation omitted) (“Generally, ... a pro se litigant should be offered an opportunity to amend his

complaint before it is dismissed.”); see also Runnion ex rel. Runnion v. Girl Scouts of Greater

Chicago & Nw. Indiana, 786 F.3d 510, 519 (7th Cir. 2015) (“[A] plaintiff whose original

complaint has been dismissed under Rule 12(b)(6) should be given at least one opportunity to try

to amend her complaint before the entire action is dismissed.”). The Court GRANTS Plaintiff 14

days in which to file an amended complaint, solely for the purpose of providing additional

allegations to support his claim that Defendant denied him a request for accommodation under the



                                                20
  Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 21 of 22 PAGEID #: 352




ADA.

   IV.        MEDIATION

         Given Plaintiff’s pro se status and this Opinion and Order, the Court has concluded that

this is an opportune time to attempt to resolve this case extrajudicially. The Court additionally

finds, in its discretion, that appointment of counsel is warranted to make a mediation as productive

as possible. This Court has “broad discretion in determining whether to appoint counsel for an

indigent civil litigant.” Brooks v. Airmart Food Serv., No. 05-2893-B/V, 2006 WL 1699560, at

*2 (W.D. Tenn. June 16, 2006) (citing Lavado v. Keohane, 992 F.2d 601, 604–605 (6th Cir. 1993));

see 28 U.S.C. § 1915(d) (1988) (“The court may request an attorney to represent any person unable

to afford counsel.”); see also Henry v. City of Detroit Manpower Dep’t, 763 F.2d 757, 760 (6th

Cir. 1985).

         To that end, the undersigned hereby APPOINTS William J. Pohlman, Esq., of Pohlman

Mediation Services, P.O. Box 91211, Columbus, OH 43209-7211, as counsel for Plaintiff for the

limited purpose of representing him at a court-scheduled mediation. Mr. Pohlman has agreed to

accept this limited-scope representation. Plaintiff and his counsel remain free to discuss both the

fact and terms of the appointment. Plaintiff is ADVISED that if he accepts this appointment of

counsel, he must remain in prompt communication with his counsel.

         Plaintiff is ORDERED to inform the Court whether he accepts this representation by June

22, 2020. If Plaintiff accepts representation, the Court intends to refer this case to a settlement

conference to be held in July or August 2020.

   V.         CONCLUSION

         For the foregoing reasons, Defendant’s Motion to Dismiss (Doc. 12) is GRANTED in

part and DENIED in part. Plaintiff is GRANTED 14 days in which to file an amended

complaint, solely for the purpose of providing additional allegations to support his claim that



                                                21
  Case: 2:20-cv-00900-KAJ Doc #: 21 Filed: 06/08/20 Page: 22 of 22 PAGEID #: 353




Defendant denied him a request for accommodation under the ADA.

       IT IS SO ORDERED.



Date: June 8, 2020                       /s/Kimberly A. Jolson
                                         KIMBERLY A. JOLSON
                                         UNITED STATES MAGISTRATE JUDGE




                                           22
